Title: Dumas to the American Commissioners, 24 July 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, July 24, 1778, in French: It is reported that France has declared war on England, causing the British stocks to decline in Amsterdam. It is also reported the British have released the Dutch ships they captured. Thank you for forwarding me the packet from the committee of secret correspondence. I will continue to do all I can to add to our friends and weaken the enemy. On Monday I may perhaps deliver the treaty to the Grand Pensionary; I will also send it to Amsterdam. Two copies are being made; on French instructions articles 11 and 12 will be eliminated.>
